 



Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

      THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of February 15, 2005, by and between HYPERCOM CORPORATION, a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

      WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of January 31, 2005, as amended from time to time (“Credit Agreement”).

      WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

      NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:

      1. Section 4.3 is hereby deleted in its entirety, and the following
substituted therefor:

      “SECTION 4.3.   FINANCIAL STATEMENTS. Provide to Bank all of the
following, in form and detail satisfactory to Bank:

      (a)     not later than 120 days after and as of the end of each fiscal
year, an audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank, to include balance sheet and income statement;

      (b)     not later than 60 days after and as of the end of each quarter, a
financial statement of Borrower, prepared by Borrower, to include balance sheet
and income statement;

      (c)     contemporaneously with each annual and quarter financial statement
of Borrower required hereby, a certificate or the president or chief financial
officer of Borrower that said financial statements are accurate and that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default;

      (d)     from time to time such other information as Bank may reasonably
request.”

      2. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

      3. Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

      HYPERCOM CORPORATION
 
 
By: /s/  Scott Tsujita


--------------------------------------------------------------------------------

    Scott Tsujita,
    SVP-Finance,
    Treasury & Investor Relations   WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:  /s/ Jon Kenney

--------------------------------------------------------------------------------

    Jon Kenney,
    Vice President